COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-145-CR
 
 
CHADRICK LEE CHAPPELL                                                    APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
              FROM
THE 355TH DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On October 6, 2003, the trial
court entered a judgment revoking Appellant Chadrick Lee Chappell=s community supervision and sentencing him to six years= confinement in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant did not
file a motion for new trial. 
Consequently, his notice of appeal was due November 5, 2003.[2]  His notice of appeal was not filed until
March 27, 2006; thus it was untimely.[3]
Because the notice of appeal was untimely and it appeared
we lacked jurisdiction, we sent a letter to Appellant on April 28, 2006,
requesting a response showing grounds for continuing the appeal.  Appellant did not respond.
A notice of appeal that complies with the requirements of
rule 26 is essential to vest this court with jurisdiction.[4]  The Texas Court of Criminal Appeals has
expressly held that, without a timely filed notice of appeal or motion for
extension of time, we cannot exercise jurisdiction over an appeal.[5]  Because Appellant=s notice of appeal
was untimely filed, we dismiss this case for want of jurisdiction.[6]
 
 




PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
June 22, 2006




[1]See Tex.
R. App. P. 47.4.


[2]See Tex.
R. App. P. 26.2(a)(2).


[3]Id.


[4]Id.


[5]See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996).


[6]See Tex. R.
App. P. 26.2(a)(2),
43.2(f).